
	
		I
		111th CONGRESS
		1st Session
		H. R. 1384
		IN THE HOUSE OF REPRESENTATIVES
		
			March 9, 2009
			Mr. Price of Georgia
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend part B of title XVIII of the Social Security Act
		  to remove limiting charges under the Medicare Program for non-participating
		  physicians with beneficiary notice and to preempt State laws that prohibit
		  balance billing.
	
	
		1.Removing limitations on
			 balance billing with beneficiary notice
			(a)In
			 generalSection 1848(g) of
			 the Social Security Act (42 U.S.C. 1395w–4(g)) is amended—
				(1)in paragraph
			 (1)(A), in the matter before clause (i), by inserting , subject to
			 subparagraph (D), after enrolled under this part;
				(2)in
			 paragraph (1), by adding at the end the following new subparagraph:
					
						(D)ExceptionSubparagraph (A) shall not apply with
				respect to physicians’ services furnished to an individual if the individual
				furnishing such services provides the advance notice of such non-participation
				and non-acceptance of assignment under paragraph
				(8).
						;
				and
				(3)by
			 adding at the end the following new paragraph:
					
						(8)Notice of
				non-participation and non-acceptance of assignmentFor purposes
				of paragraph (1)(D), the advance notice of non-participation and non-acceptance
				of assignment shall be, with respect to an item or service furnished under this
				part by (or under the supervision of) a physician, a notice (that may be in the
				form of a posting in a conspicuous place in a physician’s office or on patient
				information forms) that is posted or otherwise furnished in a manner so as to
				inform the individual receiving the item or service that—
							(A)the physician
				furnishing (or supervising the furnishing of) the items or service is not a
				participating physician and does not accept assignment with respect to the
				service; and
							(B)because of such non-acceptance, in the case
				of physicians’ services furnished to an individual, the charge imposed is not
				limited and may exceed the limiting charge described in paragraph
				(2).
							.
				(b)Conforming
			 amendment to private contract provisionsSection 1802 of such Act
			 (42 U.S.C. 1395a) is amended by adding at the end the following new
			 paragraph:
				
					(6)ExceptionThe previous provisions of this subsection
				shall not apply to physicians’ services furnished to an individual if the
				advance notice described in section 1848(g)(8) has been
				provided.
					.
			(c)Conforming
			 amendment to participation provisionsSection 1842(h) of such Act
			 (42 U.S.C. 1395u) is amended by adding at the end the following new
			 paragraph:
				
					(9)The previous provisions of this
				subsection, insofar as they limit the charges that a participating physician
				may impose, shall not apply to physicians’ services furnished to an individual
				if the advance notice described in section 1848(g)(8) has been
				provided.
					.
			(d)Effective
			 dateThe amendments made by this section shall apply to services
			 furnished on or after the date of the enactment of this Act.
			2.Preemption of
			 State laws limiting charges for physicians’ services
			(a)In
			 generalNo State may impose a limit on the amount of charges, in
			 relation to recognized payment amounts under any health plan or otherwise, a
			 physician (as defined in section 1861(r)(1) of the Social Security Act) may
			 impose for services furnished by the physician and any such limit is hereby
			 preempted.
			(b)StateIn
			 this section, the term State includes the District of Columbia,
			 Puerto Rico, the Virgin Islands, Guam, and American Samoa.
			
